Citation Nr: 1740969	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to a compensable initial evaluation for right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Although this appeal was certified to the Board from the RO in Oakland, California, jurisdiction of the claim rests with the RO in Baltimore, Maryland, as the Veteran resides within the jurisdiction of such.  The April 2016 rating decision, in pertinent part, denied entitlement to service connection for left ear hearing loss, granted service connection for right ear hearing loss and assigned a noncompensable evaluation for right hear hearing loss effective January 5, 2016.

The April 2016 rating decision, in pertinent part, also denied entitlement to service connection for pes planus/flatfoot.  In an April 2016 notice of disagreement, the Veteran contested both the issues herein on appeal as well as the denial of his pes planus/flatfoot claim.  Although the RO issued a February 2017 statement of the case which included entitlement to service connection for pes planus/flatfoot, the Veteran did not perfect an appeal thereafter with respect to this issue.  Thus, entitlement to service connection for pes planus/flatfoot is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).

In March 2004, the Veteran submitted a properly executed VA Form 21-22 in favor of Veterans of Foreign Wars of the United States, which has not been revoked.  However, the Agency of Original Jurisdiction (AOJ) did not recognize the Veteran's representative with respect to the Veteran's claims on appeal.  Nonetheless, as the Veteran has not revoked representation by the Veterans of Foreign Wars of the United States, the Board recognizes the Veterans of Foreign Wars of the United States as the Veteran's current representative.

Additionally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  Although the record reflects the Veteran's service-connected right ear hearing loss has resulted in functional impairment, as reported by a March 2016 hearing loss and tinnitus disability benefits questionnaire as difficulty communicating or difficulty hearing, the Veteran has not asserted that he was unemployable due to his service-connected right hearing loss at issue in this appeal.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable initial evaluation for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left ear hearing loss disability is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection for left ear hearing loss granted herein, VA's statutory and regulatory notice and duty to assist provisions are rendered moot in light of the grant of the claim in full.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, as to if any action is warranted for the purpose of soliciting argument from the Veteran's recognized representative as discussed above, in light of the full grant of the claim decided herein, such is not necessary as there is no prejudice to the Veteran in this regard.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

Turning to the first element necessary to establish service connection for left ear hearing, the existence of a present disability was established in a March 2016 hearing loss and tinnitus disability benefits questionnaire produced during the course of this appeal.  The March 2016 hearing loss and tinnitus disability benefits questionnaire contained audiometric testing which revealed that the Veteran had hearing loss disability for VA purposes in his left ear.  38 C.F.R. § 3.385.  Thus, the current disability element for left ear hearing loss is established by the evidence. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records do not reference noise exposure during service.  However, there is some indication of hearing loss.  In this regard, the Veteran's December 1963, pre-induction examination, should be converted from ASA (American Standards Associates) units to ISO-ANSI (International Standards Organization-American National Standards Institute) units as the service department record, predated January 1, 1967, and is presumed to have utilized ASA units, as the record did not identify which unit was used.  Thus, when converted into the ISO-ANSI unit, the December 1963 audiometric testing reflects the Veteran's left ear threshold, of 20 decibels at 500 Hertz, was elevated, although his hearing pattern did not meet VA's criteria of hearing loss for compensation purposes under 38 C.F.R. § 3.385, and hearing loss was not otherwise identified as a defect and/or diagnosis during the examination, so the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Nonetheless, as the threshold for normal hearing is from zero to 20 decibels, higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the Veteran's DD 214 documents that his military occupational specialty, 11B20, was light weapons infantry and also reflects he had attained expertise with the M-14 rifle.  Further, the Veteran has already been awarded service connection for right ear hearing loss and tinnitus, presumably due to noise exposure in service.  As the evidence of record, including the Veteran's service records, reflect he was exposed to loud noises, the element of the incurrence of an in-service injury is met for left ear hearing loss.

Additionally, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current left ear hearing loss and an in-service disease or injury, has been met.  As to the origin of the Veteran's left ear hearing loss, the March 2016 hearing loss and tinnitus disability benefits questionnaire examiner opined the Veteran's hearing loss for the left ear was less likely as not related to military service due to normal hearing upon entrance and exit from service, with no significant shifts in hearing. 

The March 2016 hearing loss and tinnitus disability benefits questionnaire tends to weigh against the claim.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  As noted above, the March 2016 hearing loss and tinnitus disability benefits questionnaire relied, in part, on a finding the that Veteran had normal hearing at separation.  

Furthermore, the March 2016 hearing loss and tinnitus disability benefits questionnaire did not convert the Veteran's December 1963 pre-induction examination or November 1965 examination, conducted in conjunction with separation from service, into the ISO-ANSI unit as is necessary.  When the Veteran's November 1965 audiometric testing is converted in to the ISO-ANSI units, such provides evidence of increased levels of diminished left ear hearing, albeit not diminished left ear hearing loss to the level necessary for VA purposes.  Nonetheless, because the March 2016 VA examiner relied, in part, on a finding the that Veteran had normal hearing at separation and did not convert the Veteran's in-service audiometric testing, the March 2016 hearing loss and tinnitus disability benefits questionnaire is of diminished probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In his March 2017 substantive appeal, the Veteran disputed the findings of the VA examiner in the March 2016 hearing loss and tinnitus disability benefits questionnaire and Board further construes the Veteran's argument as a general argument that his medical military records demonstrated hearing difficulties and/or hearing problems while in the military.  The Veteran is competent to testify as to observable symptoms such as hearing difficulty, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, in some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Notably, the March 2016 VA examiner did not rule out the possibility that the Veteran's left ear hearing loss was related to in-service noise exposure.  Furthermore, the March 2016 VA examiner in fact found the Veteran's right ear hearing loss was indeed related to service, presumably as result of in-service noise exposure.  Moreover, with respect to any incurrent cause as to the Veteran's left ear hearing loss, the March 2016 VA examiner did not note any post-service occupational or recreational noise exposure, nor does the evidence of record indicate such.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  The evidence shows that the Veteran presently has left ear hearing loss, with no evidence of an intercurrent cause and with evidence of diminished left ear hearing loss during service. 

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current left ear hearing loss is etiologically related to service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's left ear hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

Review of the record indicates that further development is necessary prior to adjudication of the Veteran's remaining claim of entitlement to a compensable initial evaluation for right ear hearing loss.

First, remand is necessary as an evaluation for hearing loss requires consideration of acoustic thresholds in both ears and there are special rules to rate hearing loss if one ear is service connected and the other ear is not.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Therefore, a remand is necessary for the AOJ to adjudicate the Veteran's right ear hearing loss in the first instance in light of the grant of service connection for left ear hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Second, remand is necessary to afford the Veteran the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2016).  As noted above, in March 2004, the Veteran validly appointed the Veterans of Foreign Wars of the United States, as his representative.  The record does not reflect that the Veteran has revoked such appointment.  In this regard, the Board notes that when a Veteran has appointed a representative, the AOJ must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  The record does not reflect a VA Form 646 is of record or that an attempt was made to obtain a VA Form 646.  The absence of a VA Form 646 indicates that the Veteran was not afforded his full right to representation during all stages of the appeal.  Id.  As such, on remand the Veterans of Foreign Wars of the United States must be given an opportunity to offer a written argument on the Veteran's behalf, and this argument must be considered by the AOJ.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must afford the Veteran's representative, the Veterans of Foreign Wars of the United States, the opportunity to file a VA Form 646, Statement of Accredited Representative in Appealed Case, including arguments in support of the claim on appeal before the case is returned to the Board for further appellate review.  The opportunity afforded, and any reply received, must be documented in the claims file.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal, specifically to include any development necessary in light of the grant of service connection for left ear hearing loss.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


